PER CURIAM.
Kathryn Gifford, a licensee of the Board of Nursing, was charged with possession of a hypodermic syringe and seven vials of a controlled substance. After an informal hearing, the Board entered a final order which found that Gifford had violated section 464.018(l)(h), Florida Statutes, and which imposed certain penalties. She has appealed to this court, arguing that the penalties imposed are not supported by the charges in the complaint. Upon consideration of appellee’s confession of error, we vacate the final order and remand with directions for entry of a final order which imposes a penalty consistent with the charges in the administrative complaint. See Celaya v. Department of Professional Regulation, Board of Medicine, 560 So.2d 383 (Fla. 3d DCA1990).
JOANOS, BARFIELD and MINER, JJ., concur.